20-2737
   Valle Anaya v. Garland
                                                                             BIA
                                                                      Mulligan, IJ
                                                                     A093 394 086
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                  SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

        At a stated term of the United States Court of Appeals
   for the Second Circuit, held at the Thurgood Marshall
   United States Courthouse, 40 Foley Square, in the City of
   New York, on the 20th day of July, two thousand twenty-two.

   PRESENT:
            ROSEMARY S. POOLER,
            RICHARD C. WESLEY,
            WILLIAM J. NARDINI,
                 Circuit Judges.
   _____________________________________

   JAVIER ALFREDO VALLE ANAYA,
            Petitioner,

                     v.                                    20-2737
                                                           NAC
   MERRICK B. GARLAND, UNITED
   STATES ATTORNEY GENERAL,
            Respondent.
   _____________________________________

   FOR PETITIONER:                     Gary J. Yerman, New York, NY.

   FOR RESPONDENT:                     Brian M. Boynton, Acting Assistant
                                       Attorney General; Alison M. Igoe,
                                       Senior Counsel for National
                                       Security; Drew C. Brinkman, Senior
                             Counsel for National Security,
                             Office of Immigration Litigation,
                             United States Department of
                             Justice, Washington, DC.

     UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

     Petitioner Javier Alfredo Valle Anaya, a native and

citizen of Colombia, seeks review of a July 22, 2020, decision

of the BIA affirming an October 6, 2019, decision of an

Immigration Judge (“IJ”) denying his application for deferral

of removal under the Convention Against Torture (“CAT”).             In

re Javier Alfredo Valle Anaya, No. A 093 394 086        (B.I.A. Jul.

22, 2020), aff’g No. A 093 394 086 (Immig. Ct. N.Y. City Oct.

6,   2019).   We   assume   the   parties’   familiarity    with    the

underlying facts and procedural history.

     Under the circumstances, we review the IJ’s decision as

supplemented by the BIA.     See Yan Chen v. Gonzales, 417 F.3d

268, 271 (2d Cir. 2005) (“Where the BIA adopts the decision

of the IJ and merely supplements the IJ’s decision, however,

we review the decision of the IJ as supplemented by the

BIA.”).   The applicable     standards of      review      are     well

                                  2
established.       See 8 U.S.C. § 1252(b)(4)(B); Hong Fei Gao v.

Sessions, 891 F.3d 67, 76 (2d Cir. 2018) (reviewing the

adverse      credibility     determination      under    a      substantial

evidence standard).

      I.     Adverse Credibility

      “Considering the totality of the circumstances, and all

relevant factors, a trier of fact may base a credibility

determination on the demeanor, candor, or responsiveness of

the   applicant     or    witness” and    inconsistencies       within   and

between     an    applicant’s      statements   and     other     evidence,

“without regard to whether an inconsistency, inaccuracy, or

falsehood goes to the heart of the applicant’s claim, or any

other relevant factor.”         8 U.S.C. § 1158(b)(1)(B)(iii).           This

Court “defer[s] to an IJ’s credibility determination unless,

from the totality of the circumstances, it is plain that no

reasonable fact-finder could make such an adverse credibility

ruling.”     Xiu Xia Lin v. Mukasey, 534 F.3d 162, 167 (2d Cir.

2008); accord Hong Fei Gao, 891 F.3d at 76.                     Substantial

evidence supports the agency’s mixed credibility finding,

i.e.,      that   Valle    Anaya    was   not   credible     as    to    his

collaboration with a paramilitary group, his role in the


                                     3
murder of a professor, or the danger he faced if returned to

Colombia.

       The agency reasonably relied on three inconsistencies.

See    8     U.S.C.     § 1158(b)(1)(B)(ii).           First,       Valle    Anaya

testified that he feared his wife and children would be

kidnapped or killed if returned to Colombia, but also admitted

that       they   had    visited    Colombia    multiple        times       without

incident      since     coming     to   the   United    States.         Although

voluntary “return trips alone are insufficient to establish

[a] lack of credibility,” they “may be relevant to credibility

in the exercise of an IJ’s informed discretion.”                        Kone v.

Holder, 596 F.3d 141, 150 (2d Cir. 2010).                     Here, the IJ did

not    rely       solely    on   the    voluntary      trips     to    determine

credibility, and did not clearly err in concluding that

multiple, recent trips by Valle Anaya’s family—none of whom

were harmed—rendered his claim less credible.

       Second,      Valle    Anaya      testified      that    he     had     never

associated with paramilitaries in Colombia, but claimed in

his application that paramilitary members had warned him

about assassins sent to kill him in 2006.                     Valle Anaya was

unable to explain or resolve this discrepancy.                        Third, the


                                         4
IJ   concluded    that    Valle   Anaya     was    not   credible       because

documentary evidence contradicted his claim that he did not

fabricate    evidence      against   the    professor.       The    evidence

included     Valle      Anaya’s   2017     Colombian      conviction,         the

Colombian     attorney      general’s       report       recommending         his

indictment, and media reports, all of which agreed that Valle

Anaya had fabricated the evidence to tie the professor to

FARC.     Contrary to Valle Anaya’s claim that the IJ should not

have relied on this evidence due to it being hearsay or

derived    from   a   judgment    entered     in    absentia,      an    IJ   is

permitted to base a credibility finding on “any other relevant

factor” in the record, and is not limited in what those

factors might be.         8 U.S.C. § 1158(b)(1)(B)(iii).            Further,

hearsay evidence is admissible in removal proceedings, and

Valle Anaya does not offer any argument that the media reports

are unreliable.       See Zhen Nan Lin v. U.S. Dep’t of Justice,

459 F.3d 255, 272 (2d Cir. 2006); Matter of Stapleton, 15 I.

& N. Dec. 469, 470 (BIA 1975).               And although Valle Anaya

declined to be personally present for his trial, he was

represented by counsel who made arguments on his behalf.

     Finally,     the    agency   reasonably       concluded    that     Valle


                                     5
Anaya’s corroborating evidence did not otherwise satisfy his

burden of     proof.        See   8   U.S.C.   § 1158(b)(1)(B)(ii)           (“The

testimony . . . may be sufficient to sustain the applicant’s

burden   without      corroboration,        but    only     if    the    applicant

satisfies the trier of fact that the applicant’s testimony is

credible .     .    . [and] persuasive .           .   .    . In    determining

whether the applicant has met the . . . burden, the trier of

fact    may   weigh    the    credible      testimony       along    with    other

evidence      of   record.”).            “An      applicant’s       failure     to

corroborate his or her testimony may bear on credibility,

because the absence of corroboration in general makes an

applicant unable to rehabilitate testimony that has already

been called into question.”             Biao Yang v. Gonzales, 496 F.3d

268, 273 (2d Cir. 2007).              This Court “generally defer[s] to

the agency’s evaluation of the weight to be afforded an

applicant’s documentary evidence.”                Y.C. v. Holder, 741 F.3d

324, 332 (2d Cir. 2013). Here, Valle Anaya provided letters

from his wife and son, none of whom testified, which the IJ

was not required to credit.                 Id. at 332, 334             (upholding

BIA’s    decision      to    afford    little      weight    to     letter    from

applicant’s spouse in China); Matter of H–L–H & Z–Y–Z–, 25 I.


                                        6
&   N.   Dec.     209,    215     (B.I.A.     2010)    (giving    diminished

evidentiary weight to letters from “relatives and friends,”

because they were from interested witnesses not subject to

cross-examination), rev’d on other grounds by Hui Lin Huang

v. Holder, 677 F.3d 130 (2d Cir. 2012).               Nor did these letters

resolve the contradictions in Valle Anaya’s testimony on

which the credibility determination was made.                   See Y.C., 741

F.3d at 332.

     II. CAT and Other Claims

     Valle      Anaya    did    not    challenge   the   IJ’s    findings   on

removability or waiver of removability on appeal to the BIA,

rendering those issues unexhausted.                Lin Zhong v. U.S. Dep’t

of Justice, 480 F.3d 104, 123 (2d Cir. 2007) (“Judicially-

imposed doctrines of issue exhaustion . . . will usually mean

that issues not raised to the [Board] will not be examined by

the reviewing court.”).           Valle Anaya argues that he impliedly

challenged       the     waiver       issue   by   challenging     the   IJ’s

credibility finding, because the waiver issue “is rooted in

the issue of [Valle Anaya’s] credibility.”                 Pet. Br. at 13.

But Valle Anaya challenged the credibility finding only in

the context of the CAT claim, with no mention of waiver of


                                         7
removability.       The issue is therefore unexhausted and will

not be addressed here.       Lin Zhong, 480 F.3d at 123.

    Valle Anaya’s only exhausted claim is deferral of removal

under the CAT, a mandatory form of relief that requires the

applicant to show that he would more likely than not be

tortured   in    the   proposed   country       of   removal.     8    C.F.R.

§§ 1208.16(c), 1208.17; Khouzam v. Ashcroft, 361 F.3d 161,

168 (2d Cir. 2004).         Not all harm rises to the level of

torture; rather, it is an “‘extreme form of cruel and inhuman

treatment and does not include lesser forms of cruel, inhuman

or degrading treatment or punishment that do not amount to

torture.’”      San Chung Jo v. Gonzales, 458 F.3d 104, 109 (2d

Cir. 2006) (quoting 8 C.F.R. § 1208.18(a)(2)).               Torture also

requires     that   “government    officials         know   of   or   remain

willfully blind to an act and thereafter breach their legal

responsibility to prevent it.”         Khouzam, 361 F.3d at 171.

    Substantial evidence supports the agency’s denial of

deferral of removal on the merits because Valle Anaya had not

shown he was likely to be tortured.                  Valle Anaya did not

allege   past    torture.     8   C.F.R.    §    1208.16(c)(3)        (agency

considers past torture).      Instead, he claimed that he feared


                                   8
retaliatory torture from FARC and other paramilitaries he

investigated while serving in DAS, due to threatening calls

and    letters    he   and   his   wife      received    from    September to

December 2006.         But aside from Valle Anaya’s own statements,

he offers nothing to show that the threats were made by FARC

or any other paramilitary.              See Jian Xing Huang v. U.S. INS,

421 F.3d 125, 129 (2d Cir. 2005) (“In the absence of solid

support in the record . . . fear is speculative at best.”).

Valle Anaya did not show that he received further threats

post-2006.       He claims that his attorney in Colombia had been

sent threatening letters more recently, but did not submit

those letters to the IJ.                 Further, although Valle Anaya

claims    that    FARC   and   similar       groups     remain   a    threat   in

Colombia, country conditions evidence instead indicates that

the paramilitaries lack the same power they did when Valle

Anaya was last in the country.

       Finally, the agency reasonably concluded that Valle Anaya

did not show government acquiescence.                 Khouzam, 361 F.3d at

171.     Valle Anaya acknowledged in his testimony that the

Colombian government has prosecuted members of FARC and other

paramilitary       groups.         He     insists     that      the   Colombian


                                         9
government is corrupt, but corruption is not equivalent to

government   acquiescence   to      torture.   See   8   C.F.R.

§ 1208.18(a) (acquiescence occurs when an official, before

the torture occurs, is aware of the torture and thereafter

“breach[es] his or her legal responsibility to intervene to

prevent” it).    In short, given the lack of “particularized

evidence” suggesting torture is likely, the agency did not

err in denying the deferral claim.        Mu Xiang Lin v. U.S.

Dep’t of Justice, 432 F.3d 156, 159–60 (2d Cir. 2005); Jian

Xing Huang, 421 F.3d at 129.

    For the foregoing reasons, the petition for review is

DENIED.   All pending motions and applications are DENIED and

stays VACATED.

                            FOR THE COURT:
                            Catherine O’Hagan Wolfe,
                            Clerk of Court




                               10